RIFKIND, District Judge.
Plaintiff moves for a temporary injunction restraining alleged violations by defendant of M.P.R. 574, relating to cattle and calves. The violation complained of is that during the accounting period January 29, 1945, to March 2, 1945, defendant paid $61,124.65 for cattle subject to a ceiling of $58,047.45, an over-payment of $3,077.20, or over 5%. The violations are admitted and nothing is said in mitigation except the difficulty of compliance. The margin of over-payment indicates that causes other than mischance are responsible for the over-payment.
Motion is granted. Settle proposed findings and order on two days’ notice.